Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 04/11/2022. Claims 1-20 are pending on this application.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
5.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
6.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
7.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
8.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
9.	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
10.	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
11.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
12.	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
13.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
14.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
15.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
16.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
17.	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
18.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
19.	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
20.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
21.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
22.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.
23.	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,302,292. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of Patent 11,302,292 disclosed every limitation of applicant’s claimed invention.




Contact Information

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/26/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845